EXHIBIT SURFACE IMPACT AGREEMENT This Surface Impact Agreement (this “Agreement”) is made and entered into between M J Ranches, a Wyoming Corporation, (“Owner”) whose address is 550 Garrett Road, Garrett, Wyoming, 82058, and 448018 Exploration Inc., a Nevada Corporation, (“Operator”) with offices at Suite 1240-1140 West Pender Street, Vancouver, British Columbia, Canada, V6E 4G1. RECITALS A.State Uranium Mining Lease.Operator owns Uranium Mining Lease Number 0-40774 (the “State Mining Lease”) issued by the State of Wyoming, acting by and through its Board of Land Commissioners (the “Board”) covering the following lands located in Albany County, Wyoming: T25N/R75W Section 36:All 6th P.M. comprising 640 acres, more or less (the “State Lands”). B.Owner has obtained from the Board those certain State of Wyoming Grazing Lease 1-7184, authorizing Owner to conduct grazing operations on the Premises (the “Grazing Lease”). C.Pursuant to the Board’s regulations, Owner and Operator desire to enter into this Agreement concerning Operator’s mining exploration, development and production operations on the State Lands pursuant to Operator’s rights under the State Mining Lease. D.Owner owns adjacent fee surface and fee minerals and holds certain rights in the surface estate of certain adjacent federal lands (hereinafter the “Federal Grazing Lands”) and Operator owns unpatented mining claims under the Federal Grazing Lands and a portion of Owner’s fee surface.Owner and Operator have entered into a Uranium Lease and Surface and Damage Agreement (“Lease and Surface Agreement”) of even date herewith providing for the lease of certain of Owner’s mineral interests and access and other considerations for the fee surface and Federal Grazing Lands (collectively the “Leased Interests”). E.Operator desires to utilize portions of the State Lands to access the State Mining Lease and to access the lands described in the Lease and Surface Agreement and certain other lands in the vicinity of such lands (hereinafter, “Area Lands”), and Owner desires to grant such right to Operator under the terms and conditions set forth herein. F.Owner and Operator desire to set forth their agreements and understandings regarding use of the State Lands and compensation for certain impacts, damages and inconveniences to Owner resulting from such use. -1- AGREEMENT In consideration of the terms, conditions, covenants, consideration and agreement contained herein, it is agreed as follows: 1.
